Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 1 of 13 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JERONIMO VICENTE,                                                 Case No.

                                 Plaintiff,
                                                                  COMPLAINT
                -against-
                                                                  Jury Trial Demanded
NYC TAXI GROUP, INC, and ALEKSEY
MEDVEDOVSKIY,

                                    Defendants.
--------------------------------------------------------------X

         Plaintiff Jeronimo Vicente (“Plaintiff” or “Vicente”) alleges against NYC Taxi Group,

Inc. (“NYCTG”) and Aleksey Medvedovskiy (“Medvedovskiy) (collectively as “Defendants”)

upon information and belief, as follows:

                                       NATURE OF THE CLAIMS

       1.        Plaintiff Vicente was employed by the Defendants as a non-exempt employee

 from in or around 2007 to May 2019 and returned to work from June 2019 to October 6, 2019.

 From 2007 to May 2019, Plaintiff Vicente would work from11:00 p.m. to 8:00 a.m.(9 hours per

 day) six days per week, and was paid $900 per week ($16.00 per hour) in check. From June

 2019 to October 6, 2019, Plaintiff Vicente would work from 4:00 p.m. to 1:00 a.m. (9 hours per

 day) six days per week, and was paid $850 per week ($15.00 per hour) in check.

       2.        Defendants maintained a pattern and practice of failing to pay PlaintiffVicente,

 the overtime rate of one-and-one half (1 ½) times the regular hourly rate/applicable minimum

 wage rate for all hours worked in excess of forty per week.

       3.        Defendants regularly paid Plaintiff Vicente a flat weekly salary, in check, for all

 hours worked, including hours over forty. This payroll scheme is an obvious and willful




                                                        1
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 2 of 13 PageID #: 2



 avoidance of Defendants’ obligation to pay overtime wage, as required under state and federal

 law.

        4.     Defendants also failed to furnish annual wage notices and wage statements and

 failed to maintain an accurate record keeping of hours worked and wages paid to Plaintiff

 Vicente and similarly situated employees.

        5.     Defendants have systematically and repeatedly ignored the requirements of the

 Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and the New York Labor Law §

 190, et seq. (“NYLL”).        Plaintiff Vicenteseeks relief for Defendants’ unlawful actions,

 including compensation for unpaid overtime wages, liquidated damages, pre- and post-judgment

 interest, compensatory damages, and attorneys’ fees and costs, pursuant to the FLSA and

 NYLL.

        6.     Plaintiff Vicente also seeks to recover damages to redress the injuries he suffered

 as the result of being retaliated against by Defendants for complaining about improper pay

 practices and his misclassification as an independent contractor in violation of NYLL § 215.

                                 JURISDICTION AND VENUE

        7.     This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

        8.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

as Plaintiff resides in this district and because Defendants’ businesses are located in this district.

        9.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                          THE PARTIES



                                                   2
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 3 of 13 PageID #: 3



Plaintiff

       10.    Plaintiff Vicente was and is a resident of Kings County, New York.

       11.    At all times relevant to this action, Plaintiff Vicente has been an employee of

Defendant NYCTG, within the meaning of the FLSA and NYLL.

Corporation Defendant

       12.    Defendant NYCTG was and is a domestic business corporation organized under

the law of the State of New York, with principal place of business located at 876 McDonald

Avenue, Brooklyn, NY11218.

       13.    Defendant NYCTG is a business or enterprise engaged in interstate commerce

within the meaning of the FLSA.

        14.   Defendant NYCTG has an annual gross volume of sales in excess of $500,000.

        15.   At all times relevant to this action, Defendant NYCTG has been an employer of

PlaintiffVicentewithin the meaning of the FLSA and NYLL.

Individual Defendant

       16.    Defendant Medvedovskiy, upon information and belief, was and is a resident of

State of New York.

       17.    At all times relevant to this action, Defendant Medvedovskiy served as the CEO

and/or manager of Defendant NYCTG.

       18.    At all times relevant to this action, Defendant Medvedovskiy was Plaintiff’s

supervisor and/or manager during his employment with the Defendants.

       19.    Defendant Medvedovskiy possesses or possessed operational control and policy-

making authority, an ownership interest, or significant control of Defendant NYCTG.




                                              3
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 4 of 13 PageID #: 4



       20.     Defendant Medvedovskiy exercised control over the employment terms and

conditions of the Plaintiff. Defendant Medvedovskiy had and exercised the power and authority

to (i) fire and hire, (ii) determine the rate and method of pay, (iii) determine work schedules and

(iv) otherwise affect the quality of employment of the Plaintiff.

       21.     At all times, employees could complain to Defendant Medvedovskiy directly

regarding any of the terms of their employment, and Defendant Medvedovskiy would have the

authority to effect any changes to the quality and terms of employees’ employment. Defendant

Medvedovskiy exercised functional control over the business and financial operations of

Defendant NYCTG.

       22.     Employees of Defendant NYCTGcould complain to Defendant Medvedovskiy

directly regarding any of the terms of their employment, and Defendant Medvedovskiy would

have the authority to effect any changes to the quality and terms of their employment.

       23.     The acts of Defendant NYCTG in this Complaint were authorized, directed or

accomplished by Defendant Medvedovskiy individually, by himself or his agents, officers,

employees or representatives, while actively engaged in the management of Defendant RAC.

       24.     Defendant Medvedovskiy is personally and jointly and severally liable for the

violations of the FLSA and NYLL by Defendant RAC.

                              FACTUAL ALLEGATIONS

       25.     From approximately 2007 to May 2019, Plaintiff Vicente was employed by

Defendant NYCTG.

       26.     That at all times herein relevant, Plaintiff Vicente worked for Defendant NYCTG

at 876 McDonald Avenue Brooklyn, NY 11218.




                                                 4
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 5 of 13 PageID #: 5



       27.    That at all times herein relevant, Plaintiff Vicente worked for Defendant NYCTG

as a Mechanical Engineer.

       28.    From approximately 2007 to May 2019, Plaintiff Vicente worked six days per

week at Defendant NYCTG.

       29.    From approximately 2007 to May 2019, Plaintiff Vicente worked in excess of

forty (40) hours per week.

       30.    That at all times herein relevant, Plaintiff Vicente would work at Defendant

NYCTG from 11:00 p.m. to 8:00 a.m. (approximately 9 hours per day).

       31.    That at all times herein relevant, DefendantNYCTG paid Plaintiff Vicente $900

per week ($16 per hour).

       32.    That at all times herein relevant, Plaintiff Vicente was terminated from

Defendants in or around May 2019.

       33.    That at all times herein relevant, Plaintiff Vicente complained to the Department

of Labor.

       34.    That at all times herein relevant, after said complaint, Plaintiff returned to work

with Defendants in or around June 2019.

       35.    From June 2019 to October 6, 2019, Plaintiff Vicente returned to work with

Defendant NYCTG.

       36.    From June 2019 to October 6, 2019, Plaintiff Vicente worked six days per week at

Defendant NYCTG.

       37.    From June 2019 to October 6, 2019, Plaintiff Vicente worked in excess of forty

(40) hours per week.




                                               5
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 6 of 13 PageID #: 6



       38.      That at all times herein relevant, Plaintiff Vicente would work at Defendant

NYCTG from 4:00 p.m. to 1:00 a.m. (approximately 9 hours per day).

       39.     That at all times herein relevant, Defendant NYCTG paid Plaintiff Vicente $850

per week ($15 per hour).

       40.     That at all times herein relevant, Plaintiff Vicente worked in excess of forty (40)

hours per week.

       41.     That at all times herein relevant, Defendant NYCTG failed to provide Plaintiff

Vicentewith a wage notice upon his hire or at any point during his employment.

       42.     That at all times herein relevant, Defendant NYCTG failed to provide Plaintiff

Vicente with proper wage statements at any point during his employment

       43.     Although Plaintiff Vicente worked over forty (40) hours per week, Defendant

NYCTG failed to pay Plaintiff Vicente at the required overtime premium rate.

       44.     In or around June 2019, Plaintiff Vicente complained once again about been paid

improper wages.

       45.     That at all times herein relevant, Defendant Medvedovskiy responded to Plaintiff

Vicente, “You could leave the job if you are not pleased”.

       46.     That at all times herein relevant, in clear retaliation, Plaintiff was given extra

work load and forced to work by himself.

       47.     On October 6, 2019, Defendant Medvedovskiy terminated Plaintiff Vicente from

his employment with Defendant NYCTG.

       48.     Defendants knowingly and willfully operated their business with a policy of not

paying the FLSA overtime rate (of time and one-half) or the New York State overtime rate (of

time and one-half) to the Plaintiff.



                                                6
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 7 of 13 PageID #: 7



       49.    Defendants failed to provide Plaintiff with accurate IRS Forms W-2 for all of the

tax years during which he was employed by Defendants.

       50.    Defendants failed to properly record, account for, and report to the IRS all monies

paid to Plaintiff as compensation for all of the work performed during the course of employment

with the Defendants.

       51.    Defendants failed to properly report Plaintiff's income and withhold amounts

listed on W-2 forms as monies withheld.

                                 FIRST CAUSE OF ACTION
                          Fair Labor Standard Act – Unpaid Overtime

       52.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth herein.

       53.    Defendants are employers within the meaning of 29 U.S.C §§ 203(e) and 206(a),

and employed Plaintiff.

       54.    Defendants were required to pay Plaintiff one and one-half (1 ½) times the regular

rate of pay/applicable minimum wage rate for all hours worked in excess of 40 hours in a

workweek.

       55.    Defendants failed to pay Plaintiff the overtime wages to which he is entitled to

under the FLSA.

       56.    Defendants willfully violated the FLSA by knowingly and intentionally failing to

pay Plaintiff overtime wages.

       57.    Defendants’ violations of the FLSA described above have been willful, and

therefore, a three year statute of limitations applies to this matter pursuant to the FLSA, 29

U.S.C. § 255(a).

       58.    As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

recover from Defendants his unpaid overtime wages, liquidated damages, pre-judgment interest,

                                                 7
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 8 of 13 PageID #: 8



post-judgment interest, attorneys’ fees, and costs and disbursements of this action pursuant to 29

U.S.C. § 216(b).

                                SECOND CAUSE OF ACTION
                             New York Labor Law – Overtime Wages

       59.       Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth herein.

       60.       Under the NYLL and supporting New York State Department of Labor

Regulations, Defendants were required to pay Plaintiff one and one half (1 ½) times the regular

rate of pay/applicable minimum wage rate for all hours he worked in excess of forty.

       61.       Defendants failed to pay Plaintiff the overtime wages to which he is entitled to

under the NYLL.

       62.       Defendants willfully violated the NYLL by knowingly and intentionally failing to

pay Plaintiff overtime wages.

       63.       As a result of Defendants willful violations of the NYLL, Plaintiff is entitled to

recover his unpaid overtime wages, liquidated damages, pre-judgment and post-judgment

interest, attorneys’ fees, and costs and disbursements of this action pursuant to NYLL §§

663(1),et seq.

                                  THIRD CAUSE OF ACTION
                           New York Labor Law – Wage Theft Prevention Act

       64.       Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth herein.

       65.       Defendants violated NYLL § 195(1) by failing to furnish Plaintiff at the time of

hiring of each subsequent year of employment (when applicable), with a notice containing the

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; hourly rate or rates of pay and overtime rate or rates of pay if applicable;

the regular pay day designed by the employer in accordance with NYLL § 191; the name of the



                                                    8
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 9 of 13 PageID #: 9



employer;any “doing business as” names used by the employer; the physical addressof the

employer’s main office of principal place of business, and a mailing address if different; the

telephone number of the employer; and anything otherwise required by law.

       66.     Due to Defendants’ violations of NYLL§ 195(1), Plaintiff is entitled to statutory

penalties of $50.00 for each workday that Defendants failed to provide wage notices, up to a

maximum of $5,000.00, reasonable attorneys’ fees, costs and injunctive and declaratory relief, as

provided by NYLL§ 198(1-b).

       67.     Defendants violated NYLL § 195(3) by failing to furnish Plaintiff with each

payment of wages and accurate statement listing the dates of work covered by that payment or

wages; name of employee; name of employer; address and phone number of employer; rate of

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked, and the number of overtime hours worked; gross wages,

deductions, allowances, if any, claimed as part of the minimum wage; and net wages.

       68.     Through their failure to provide Plaintiff with wage statements as required by the

NYLL, Defendants have violated NYLL § 190, et seq. and the supporting New York State

Department of Labor Regulations.

       69.     Due to Defendants’ violation of NYLL§195(3), Plaintiff is entitled to statutory

penalties of $250.00 for each workweek that Defendants failed to provide them with accurate

wage statements, or a total of $5,000.00, reasonable attorneys’ fees, costs and injunctive and

declaratory relief, as provided for by NYLL § 198(1-d).

                             FOURTH CAUSE OF ACTION
                      New York Labor Law – Record Keeping Violations

       70.     Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth herein.

                                                  9
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 10 of 13 PageID #: 10



        71.     At all times relevant to this action, Defendants were and are required to establish,

 maintain and preserve for not less than six years, weekly payroll records that show for each

 employee, among other information, true and accurate payroll records and the number of hours

 worked daily and weekly, including the time of arrival and departure of each employee. NYLL §

 195(4); 12 N.Y.C.R.R. § 142-2.6.

        72.     Defendants violated the applicable NYLL and NYCRR provisions by not

 maintaining and preserving Plaintiff’s time of arrival and departure.

                                   FIFTH CAUSE OF ACTION

                                         NYLL – Retaliation
        73.     Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth herein.

        74.     Plaintiff was an employee of Defendants within the meaning of the NYLL.

        75.     Defendants are employers within the meaning of the NYLL.

     76.        NYLL § 215(1) states, in part, “No employer or his or her agent, or the officer of

 agent of any corporation, partnership, or limited liability company…shall discharge, threaten,

 penalize or in any other manner discriminate or retaliate against any employee (i) because such

 employee has made a complaint to his or her employer…or his or her authorized

 representative…that the employer has engaged in conduct that the employee, reasonably and in

 good faith, believes violates any provision of this chapter…[or] (iii) because such employee has

 caused to be instituted or is about to institute a proceeding under or related to this chapter…or

 (v) because such employee has otherwise exercised rights protected under this chapter…”

     77.        While employed by the Defendants, Plaintiff complained to the Defendants about

Defendants’ unlawful practices, policies and procedures of not being paid proper wages and

misclassifying him as an independent contractor.




                                                  10
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 11 of 13 PageID #: 11



     78.        Plaintiff’s complaints to Defendants constituted a protected activity under NYLL

§ 215.

     79.        A causal connection exists between Plaintiff’s complaints of improper pay

practices and misclassification, and Defendants’ decision to terminate his employment.

     80.        Further, Defendants threatened Plaintiff after they became informed that Plaintiff

was intending to commence a lawsuit against Defendants for improper pay practices and

misclassification as an independent contractor.

     81.        Defendants violated NYLL § 215 by retaliating against Plaintiff by threatening

Plaintiff and terminating his employment due to his complaints about Defendants’ unlawful pay

practices, policies and procedures and misclassification as an independent contractor.

                       SIXTH CAUSE OF ACTION
    CIVIL DAMAGES FOR FRAUDULENT FILING OF INFORMATION RETURNS
                        UNDER 26 U.S.C. §7434(a)

     82.        Plaintiff repeats and realleges each and every allegation of the preceding

     paragraphs hereof with the same force and effect as though fully set forth herein.

     83.        By failing to provide Plaintiff with accurate IRS Forms W-2 for all of the tax

     years during which he was employed by Defendants, and failing to properly record,

     account for, and report to the IRS all monies paid to Plaintiff as compensation for all of

     the work performed during the course of employment with the Defendants, and failing

     to properly report employee income and withhold amounts listed on W-2 forms as

     monies withheld, Defendants filed fraudulent information returns with the IRS, in

     violation of 26 U.S.C. §7434.

     84.        Under the Internal Revenue Code, “[i]f any person willfully files a fraudulent


                                                  11
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 12 of 13 PageID #: 12



     information return with respect to payments purported to be made to any other person,

     such person may bring a civil action for damages against the person so filing such

     return.” 26 U.S.C. § 7434(a).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

       A. A declaratory judgment that the practices complained of herein are unlawful under
          applicable state and federal law;

       B. Declaring that Defendants violated the overtime provisions of the FLSA, NYLL and
          supporting New York State Department of Labor Regulations;

       C. Declaring that Defendants violated the notice provisions of the NYLL and Wage
          Theft Prevention Act;

       D. Declaring that Defendants violated the provisions of 26 U.S.C. §7434;

       E. Declaring that the Defendants retaliated against Plaintiff by terminating his
          employment due to his complaints of unlawful pay practices, policies and procedures
          and misclassification as an independent contractor and awarding Plaintiff a recovery
          for damages sustained;

       F. Enjoining future violations of the FLSA and NYLL by Defendants;

       G. Declaring that Defendants’ violations of the FLSA and NYLL were willful;

       H. Awarding Plaintiff unpaid overtime wages;

       I. Awarding Plaintiff statutory penalties for Defendants failure to furnish wage notices
          and/or wage statements pursuant to the NYLL.

       J. Awarding Plaintiff liquidated and/or punitive damages in amount equal to the total
          amount of wages found to be due, pursuant to the FLSA and NYLL;

       K. Awarding damages to the Plaintiff, retroactive to the date of his termination, for all
          lost wages and benefits resulting from the Defendants’ unlawful employment
          practices in an amount that exceeds the jurisdictional limit of all lower courts;

       L. Awarding Plaintiff reasonable attorney’s fees, costs and expenses of the action under
          the FLSA and NYLL; and,

       M. Awarding Plaintiff pre-judgment and post-judgment interest under the FLSA and

                                               12
Case 1:19-cv-06695-ENV-VMS Document 1 Filed 11/27/19 Page 13 of 13 PageID #: 13



            NYLL; and

        N. Awarding such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial
 by jury.

 Dated: November 26, 2019
        New York, New York


                                                      AKIN LAW GROUP PLLC

                                                      /s/ Leopold Raic
                                                       _______________________
                                                      Leopold Raic Esq. (LR4202)
                                                      45 Broadway, Suite 1420
                                                      New York, NY 10006
                                                      Telephone: (212) 825-1400

                                                      Attorneys for Plaintiff




                                                 13
